DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The examiner suggests amending the first paragraph pf the specification as follows:
 [0001]	This application is a National Stage Entry under 35 U.S.C. @371 of International 
Patent Application No. PCT/US2019/048566, now WO 2020/047091, filed August 28, 2019, which claims priority to U.S. Provisional Patent Application Serial No. 62/725,812[[ ]], filed August 31, 2018, both of which are incorporated by reference in their entireties.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 16 and 20 of copending Application No. 17/271714 (US 2021/0316262). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/271714 (US 2021/0316262) the claimed reactor system.
Regarding claims 1-2, copending Application No. 17/271714 (US 2021/0316262) claims a reactor system for thermally treating a hydrocarbon containing stream comprising: a pressure containment vessel comprising an interior chamber defined by a first end, a second end, and at least one side wall .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Weill et al. (US 5,365,005).
a reactor system for thermally treating a hydrocarbon containing stream comprising: a pressure containment vessel (1) comprising an interior chamber defined by a first end, a second end, and at least one side wall extending from the first end to the second end; and a heat transfer medium that converts electrical current to heat and is positioned within the interior chamber of the pressure containment vessel (1), wherein the heat transfer medium comprises: an electrical resistor (3), an electrical lead line configured to provide electrical current to the heat transfer medium, a first end face, a second end face, and channels (24) extending between the first end face and the second end face (see Abstract; figures 1A-B and 2; and column 14, line 40 through column 16, line 44), since a resistor is a device having a designed resistance to the passage of an electric current requiring an electrical lead line configured to provide electrical current Weill et al. implicitly discloses an electrical lead line configured to provide electrical current to the heat transfer medium.
Regarding claim 2, Weill et al. discloses a reactor system wherein the heat transfer medium comprises a ceramic selected from the group consisting of aluminum nitride, silicon nitride, boron nitride, barium titanate, silicon carbide, aluminum oxide, magnesium oxide, silicon dioxide, feldspar, and zirconium oxide (see column 12, line 65 through column 13, line 22), since the sheath (4) is made of ceramic (see column 16, lines 30-44).
Regarding claim 3, Weill et al. discloses a reactor system wherein the channels of the heat transfer medium define fluid pathways extending from the first end of the pressure containment vessel (1) to the second end of the pressure containment vessel (1) (see Abstract; figures 1A-B and 2; and column 14, line 40 through column 16, line 44), since the sheath (4) and resistor (3) define resistor space (24) extending from the first end of the pressure confinement vessel (1).
Regarding claim 15, Weill et al. discloses a reactor system wherein the heat transfer medium comprises: one or more heating elements (sheath, 4); and one or more electrical circuits comprising electrodes (6a-b), wherein the one or more heating elements (sheath, 4) convert electrical current to heat and the heat transfer medium thermally conducts the heat from the one or more heating elements (sheath, 4) to the channels (see Abstract; figures 1A-B and 2; and column 14, line 40 through column 16, line 44), since the sheath (4) and resistor (3) define resistor space (24) that is interpreted as a channel.
Regarding claim 16, Weill et al. discloses a reactor system wherein the heat transfer medium comprises silicon carbide (see column 12, line 65 through column 13, line 22), since the sheath (4) may be made of silicon carbide.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weill et al. (US 5,365,005).
Regarding claim 6, Weill et al. fails to disclose a reactor system wherein the heat transfer medium has a channel surface area of from 450 to 550 mm2. 
	It would have been an obvious matter of design choice to have the heat transfer medium has a channel surface area of from 450 to 550 mm2, since applicant has not disclosed that having the heat transfer medium has a channel surface area of from 450 to 550 mm2 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the heat transfer medium has a channel surface area of from 450 to 550 mm2.
	Regarding claim 7, Weill et al. fails to disclose a reactor system wherein the heat transfer medium comprises at least one of silver, iron oxide, molybdenum oxide, vanadium oxide, chromium oxide, nickel oxide, copper oxide, zirconium oxide, potassium carbonate, potassium oxide, titanium oxide, cadmium oxide, aluminum oxide, tin oxide, and/or platinum oxide. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heat transfer medium comprises at least one of silver, iron oxide, 
Regarding claim 8, Weill et al. fails to disclose a reactor system wherein the heat transfer medium has a combined wall and channel surface area of from 650 to 750 mm2.
	It would have been an obvious matter of design choice to have the heat transfer medium has a combined wall and channel surface area of from 650 to 750 mm2, since applicant has not disclosed that having the heat transfer medium has a combined wall and channel surface area of from 650 to 750 mm2 solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the heat transfer medium has a combined wall and channel surface area of from 650 to 750 mm2.
Regarding claim 9, Weill et al. fails to disclose a reactor system wherein the heat transfer medium has a total surface area of from 0.08 to 0.2 m2 per kilogram per hour of fluid flow at a velocity of from 20 to 250 m/s.
	It would have been an obvious matter of design choice to have the heat transfer medium has a total surface area of from 0.08 to 0.2 m2 per kilogram per hour of fluid flow at a velocity of from 20 to 250 m/s, since applicant has not disclosed that having the heat transfer medium has a total surface area of from 0.08 to 0.2 m2 per kilogram per hour of fluid flow at a velocity of from 20 to 250 m/s solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the heat transfer medium has a total surface area of from 0.08 to 0.2 m2 per kilogram per hour of fluid flow at a velocity of from 20 to 250 m/s.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heat transfer medium comprises from 50 to 70 heating elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
	Regarding claim 11, Weill et al. fails to disclose a reactor system wherein the heat transfer medium produces from 10 to 1000 kW per heating element.
	It would have been an obvious matter of design choice to have the heat transfer medium produces from 10 to 1000 kW per heating element, since applicant has not disclosed that having the heat transfer medium produces from 10 to 1000 kW per heating element solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the heat transfer medium produces from 10 to 1000 kW per heating element.
	Regarding claim 12, Weill et al. fails to disclose a reactor system wherein the heat transfer medium has a max heat flux of from 700 to 800 J/m2s.
	It would have been an obvious matter of design choice to have the heat transfer medium has a max heat flux of from 700 to 800 J/m2s, since applicant has not disclosed that having the heat transfer medium has a max heat flux of from 700 to 800 J/m2s solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the heat transfer medium has a max heat flux of from 700 to 800 J/m2s.
	Regarding claim 13, Weill et al. fails to disclose a reactor system wherein the heat transfer medium has a specific heat capacity of from 0.5 to 1 J/g K.
	It would have been an obvious matter of design choice to have the heat transfer medium has a specific heat capacity of from 0.5 to 1 J/g K, since applicant has not disclosed that having the heat 
	Regarding claim 14, Weill et al. fails to disclose a reactor system wherein the heat transfer medium has a thermal conductivity of from 150 to 200 W/m K.
	It would have been an obvious matter of design choice to have the heat transfer medium has a thermal conductivity of from 150 to 200 W/m K, since applicant has not disclosed that having the heat transfer medium has a thermal conductivity of from 150 to 200 W/m K solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the heat transfer medium has a thermal conductivity of from 150 to 200 W/m K.
	Regarding claim 17, Weill et al. fails to disclose a reactor system wherein the heat transfer medium has a total power of from 5 to 50 kW.
	It would have been an obvious matter of design choice to have the heat transfer medium has a total power of from 5 to 50 kW, since applicant has not disclosed that having the heat transfer medium has a total power of from 5 to 50 kW solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the heat transfer medium has a total power of from 5 to 50 kW.
	Regarding claim 18, Weill et al. fails to disclose a reactor system wherein: the heat transfer medium has a channel surface area of from 450 to 550 mm2; the heat transfer medium has a combined wall and channel surface area of from 650 to 750 mm2; and the heat transfer medium has a total surface area of from 0.08 to 0.2 m2 per kilogram per hour of fluid flow at a velocity of from 20 to 250 m/s.
	It would have been an obvious matter of design choice to have the heat transfer medium has a channel surface area of from 450 to 550 mm2; the heat transfer medium has a combined wall and channel surface area of from 650 to 750 mm2; and the heat transfer medium has a total surface area of 2 per kilogram per hour of fluid flow at a velocity of from 20 to 250 m/s, since applicant has not disclosed that having the heat transfer medium has a channel surface area of from 450 to 550 mm2; the heat transfer medium has a combined wall and channel surface area of from 650 to 750 mm2; and the heat transfer medium has a total surface area of from 0.08 to 0.2 m2 per kilogram per hour of fluid flow at a velocity of from 20 to 250 m/s solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the heat transfer medium has a channel surface area of from 450 to 550 mm2; the heat transfer medium has a combined wall and channel surface area of from 650 to 750 mm2; and the heat transfer medium has a total surface area of from 0.08 to 0.2 m2 per kilogram per hour of fluid flow at a velocity of from 20 to 250 m/s.
	Regarding claim 19, Weill et al. fails to disclose a reactor system wherein: the heat transfer medium comprises from 50 to 70 heating elements; and the heat transfer medium produces from 10 to 1000 kW per heating element.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heat transfer medium comprises from 50 to 70 heating elements, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).
	It would have been an obvious matter of design choice to have the heat transfer medium produces from 10 to 1000 kW per heating element, since applicant has not disclosed that having the heat transfer medium produces from 10 to 1000 kW per heating element solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the heat transfer medium produces from 10 to 1000 kW per heating element.
	Regarding claim 20, Weill et al. fails to disclose a reactor system wherein: the heat transfer medium has a max heat flux of from 700 to 800 J/m2s; the heat transfer medium has a specific heat 
It would have been an obvious matter of design choice to have the heat transfer medium has a max heat flux of from 700 to 800 J/m2s; the heat transfer medium has a specific heat capacity of from 0.5 to 1 J/g K; and the heat transfer medium has a thermal conductivity of from 150 to 200 W/m K, since applicant has not disclosed that having the heat transfer medium has a max heat flux of from 700 to 800 J/m2s; the heat transfer medium has a specific heat capacity of from 0.5 to 1 J/g K; and the heat transfer medium has a thermal conductivity of from 150 to 200 W/m K solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the heat transfer medium has a max heat flux of from 700 to 800 J/m2s; the heat transfer medium has a specific heat capacity of from 0.5 to 1 J/g K; and the heat transfer medium has a thermal conductivity of from 150 to 200 W/m K.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3-4, Weill et al. fails to disclose or suggest a reactor system wherein a critical flow venturi is mechanically coupled to one of the first end face of the heat transfer medium; and wherein the channels comprise boundary layer disturbing elements that increase fluid turbulence when a fluid flows through the channels.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774